Citation Nr: 1131902	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  07-14 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disorder, including as secondary to the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for hypertension.

3.  Entitlement to a compensable initial rating for severe headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.  The Veteran thereafter served with a reserve component from July 1981 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) from August 2006 and January 2009 rating decisions of the Nashville, Tennessee, and Washington, DC, Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2008, the Veteran testified before the Board at a hearing that was held via videoconference from the RO. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Skin disability

The Veteran is seeking to establish service connection for a skin disorder.   The issue was remanded in December 2008 for an examination to determine the etiology of any currently diagnosed skin disorder.  

As the Board noted in the December 2008 remand, the Veteran competently reports that he first experienced skin problems in service.  In addition, he testified that he did not seek treatment for his skin disorders during service given the combat circumstances of his service.  Although his service treatment records do not reflect treatment for the rashes that he reports that he first experienced in service, in light of his combat service, and because the Board finds his testimony credible, the Board concludes that he had skin problems during service.  Moreover, at the October 2008 hearing, he reported that he self-treated rashes that occurred on his arms every two to three months with cortisone cream and described the rashes as similar to those that he manifested during service.

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination in April 2010.  The examiner indicated that the Veteran had scars but no skin rashes at the time of the examination.  The examiner who performed the April 2010 examination did not take into consideration the Veteran's competent and credible lay report as to the onset and chronicity of his skin symptoms.  As such, the Board finds that the examination is not adequate for rating purposes and thus a remand is necessary.

Further, under 38 C.F.R. § 3.159(b), VA has a duty to notify the Veteran of the medical and lay evidence required to substantiate his claims.  As noted above, he is claiming that he experiences skin rashes every two to three months, which he contends are related to his service-connected mental disorder.  To date, VA has not provided him any notice of the evidence required to establish service connection on a secondary basis, nor has the RO actually considered the Veteran's claim on this basis.  Because it does not appear that VA has provided the Veteran with the requisite notice with regard to a claim for secondary service connection or consideration of the Veteran's secondary service connection claim on other than a direct basis, remand to facilitate that notice and consideration is necessary.  See 38 U.S.C.A. § 5103(A) (West 2002).

Initial Ratings

In January 2009, the Veteran was awarded service connection for hypertension and awarded an initial 10 percent rating.  He was also awarded service connection for severe headaches and assigned a noncompensable rating.  In April 2009, he submitted a written statement clearly disagreeing with the initial ratings assigned for these disabilities.  To date, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to these claims.  Under the circumstances, the Board has no discretion and is obliged to remand both issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA's duty to notify the Veteran under 38 C.F.R. § 3.159(b) is met with regard to his claim for service connection on a secondary basis under 
38 C.F.R. § 3.310.

2.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran the appropriate VA examination to determine the nature and etiology of any skin disability found to be present during the course of this appeal, to specifically include periodic skin rashes, which he competently and credibly reports have been chronic and recurrent since service.  He also contends are caused by his service-connected PTSD.  

After conducting any necessary testing, the examiner must opine as to whether it is at least as likely as not that any skin disability either found on examination or diagnosed during the appeal period, i.e., since April 2006, is related to or had its onset in service.  The examiner should also opine as to whether any service-connected disability, to specifically include PTSD.  In offering these assessments, the examiner must acknowledge and discuss the Veteran's competent and credible report of having skin symptoms since service.  All findings and conclusions must be set forth in a legible report.  

3.  Issue the Veteran a SOC regarding the issues of entitlement to an initial rating in excess of 10 percent for hypertension, and entitlement to an initial compensable rating for severe headaches, to include notification of the need to timely file a Substantive Appeal to perfect his appeals as to these issues.  

4.  Readjudicate the Veteran's skin claim.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

